      Case 1:19-cr-00463-DLC Document 161 Filed 12/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               19Cr463 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
EMILIANO BOMBA and DAVID MALEH,        :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     Trial in this case was set for March 15, 2021.          The

Southern District of New York is reconfiguring courtrooms and

other spaces in its courthouses to allow criminal jury trials to

proceed as safely as possible during the COVID-19 pandemic.            On

December 8, 2020 the Clerks’ Office notified district judges of

the dates on which jury selection could commence during January

through March 2021 in the reconfigured spaces.         Accordingly, the

parties are hereby

     NOTIFIED that the trial in this action will commence with

jury selection on Tuesday, March 16, 2021.        It is hereby

     ORDERED that the Voir Dire requests and Requests to Charge

for these two defendants are due March 9 at noon.
         Case 1:19-cr-00463-DLC Document 161 Filed 12/11/20 Page 2 of 2


     IT IS FURTHER ORDERED that a final pretrial conference will

occur on March 12, 2020 at 10 a.m. in Courtroom 18B, 500 Pearl

Street.

Dated:       New York, New York
             December 11, 2020


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       2
